Warner, J.
According to the statement of facts contained in the record of this case, the agreement of Young to pay Harris & Price the,amount due to them by Rilly, was an original undertaking on his part to pay ’the amount specified, to them, ,and which was charged to him at his request, on their books, and Rilly was discharged from all liability for the payment thereof. It was not a collateral undertaking or promise to pay the debt of Rilly, which the statute requires to be in writing. Young undertook and promised to pay the plaintiffs the amount due them by Rilly, in consideration that they would release'Rilly from the payment thereof, which was done, and Young became the original debtor, and paymaster to thb plaintiffs for the amount of the debt which Rilly owed them. After the transaction was consummated between the parties *67as set forth in the record, Rilly did not owe the plaintiffs any debt which Young was collaterally bound.to pay for him, but Young became an original debtor to the plaintiffs for the amount, and as such was bound to pay it: Byrkmyr vs. Darnell Salkeld’s Reports, 27; 1 Smith’s Leading cases, marginal page, 134, 135. Let the judgment of the Court below, sustaining the certiorari, be reversed.